         Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 1 of 8


1    MICHAEL J. CURLS (SBN 159651)
     NICHELLE D. JONES (SBN 186308)
2    LAW OFFICE OF MICHAEL J. CURLS
     4340 Leimert Blvd., Suite 200
3    Los Angeles, CA 90008
     Telephone: (323) 293-2314
4    Facsimile: (323) 293-2350
5    Attorneys for Plaintiffs THE ESTATE OF CECIL ELKINS, JR., CREASHA
     ELKINS, VALIECIA PEREZ, DYLAN ELKINS, DEVIN ELKINS, TINA TERREL
6    and CECIL ELKINS
7                        UNITED STATES DISTRICT COURT
8                       EASTERN DISTRICT OF CALIFORNIA
9

10   THE ESTATE OF CECIL ELKINS, JR., )               Case No.: 1:13-CV-01483-AWI-SAB
     CREASHA ELKINS, individually and as )
11                                       )
     Guardian Ad Litem for VALIECIA      )
12   PEREZ, DY. ELKINS and DE. ELKINS, )
     TINA TERREL and CECIL ELKINS        )
13                                       )
                Plaintiffs,              )            PLAINTIFFS’ REPLY TO
14                                       )            OPPOSITION TO MOTION TO
          vs.                            )            DISQUALIFY DEFENSE COUNSEL
15                                       )
                                         )
16   CALIFORNIA HIGHWAY PATROL,          )
     STATE OF CALIFORNIA, COUNTY         )            Date:               February 24, 2020
17
     OF TULARE, TULARE COUNTY            )            Time:               1:30 p.m.
                                         )            Dept:               2, 8th Floor
18   SHERIFF’S DEPARTMENT, TULARE )                   Judge:              Hon. Anthony W. Ishi
     COUNTY REGIONAL GANG                )
19
     ENFORCEMENT TEAM, CITY OF           )
                                         )
20   PIXLEY, and DOES 1 THROUGH 25, )
     INCLUSIVE,                          )
21                                       )
                                         )
22              Defendants               )
     _______________________________ )
23                                       )
24        COMES NOW PLAINTIFFS THE ESTATE OF CECIL ELKINS, JR., et al.
25   and replies to Defendant HIPOLITO PELAYO’S Opposition to Motion to
26   Disqualify Defense Counsel.
27

28



                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
        Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 2 of 8


1                            TABLE OF CONTENTS
2    MEMORANDUM OF POINTS AND AUTHORITIES                     1
3
       I. INTRODUCTION                                        1
4
       II. ARGUMENT                                           2
5
         A. THE LAW OFFICE OF MICHAEL J. CURLS HAS            2
6
            STANDING TO FILE THIS MOTION
7
         B. TIMOTHY BRAGG IS NOT THE MINORS’                  2
8
            ATTORNEY OF RECORD IN THIS CASE
9
       III. CONCLUSION                                        4
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                        i
         Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 3 of 8


1                               TABLE OF AUTHORITIES
2    Cases
3    Colyer v. Smith (1999) 50 F. Supp.2d 966                        2
4
     Torres v. Friedman 91985) 169 Cal.App.3d 880                    2, 3
5

6
     Statutes
7
     United States District Court, Eastern District of California,   3
8
     Local Rule 182
9
     Welfare and Institutions Code §634.6                            2
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              ii
           Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 4 of 8


1                   MEMORANDUM OF POINTS AND AUTHORITIES
2                                                  I.
3                                      INTRODUCTION
4          Timothy Bragg has not opposed Plaintiff’s order. Per order of this Court,
5    any opposition to this motion was to be filed by January 13, 2020 at 3:00 p.m.,
6    P.S.T.. [Doc.211] In blatant disregard of this Court’s order, Mr. Rogoyski filed an
7    opposition at 4:20 p.m. [Doc.213]
8          The Law Office of Michael J. Curls has standing to move to disqualify
9    Timothy Bragg as Guardian Ad Litem to Dy. Elkins and De. Elkins because this
10   office remains attorney of record for the minor plaintiffs. More important, as set
11   forth in Plaintiffs’ moving papers, the conduct of Mr. Bragg in sharing confidential
12   information about the case with opposing counsel sabotages counsel’s ability to
13   effectively present their case. As such, this office has personally suffered an
14   injury in fact resulting from Mr. Bragg’s conduct.
15         Timothy Bragg is not the attorney of record for Dy. Elkins and De. Elkins in
16   this case. Thus, Mr. Bragg’s approval is not necessary to bring this motion,
17   particularly whereas here, Mr. Bragg is not acting in the minor’s best interest by
18   accepting a settlement in case based solely on the advice and representations of
19   opposing counsel.
20         Although not before this court, there are absolutely no grounds for The
21   Law Office of Michael J. Curls to withdraw as counsel for Dy. Elkins and De.
22   Elkins.
23   ///
24   ///
25

26

27

28                                                  1

                                   MOTION TO DISQUALIFY COUNSEL
                                   (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 5 of 8


1                                                   II.
2                                           ARGUMENT
3       A. THE LAW OFFICE OF MICHAEL J. CURLS HAS STANDING TO FILE
4          THIS MOTION
5          Standing is a jurisdictional matter that goes to the power of a federal court
6    to decide an issue placed before it. The requirements necessary for any party to
7    seek relief from a federal court, are that the party have personally suffered an
8    “injury in fact,” which is causally related to the conduct in issue and redressable
9    by a favorable decision of the court. Colyer v. Smith (1999) 50 F. Supp.2d 966,
10   968. As set forth in Plaintiffs moving papers, the conduct of Mr. Bragg having ex
11   parte settlement communications with Mr. Rogoyski substantially affects
12   Plaintiffs’ counsel’s inability to litigate this case. Therefore, this office has
13   standing.
14      B. TIMOTHY BRAGG IS NOT THE MINORS’ ATTORNEY OF RECORD IN
15         THIS CASE
16         Timothy Bragg did not have authority to “assume the role of attorney” in
17   this action.
18         Once counsel enters an appearance on behalf of a minor, he or she must
19   continue to represent that minor unless relieved by the Court. Welfare and
20   Institutions Code § 634.6 The appointment, discharge or withdrawal of an
21   attorney of record for a ward appearing through a Guardian Ad Litem requires
22   court approval. Torres v. Friedman (1985) 169 Cal.App.3d 880, 887, 215
23   Cal.Rptr. 604, 608; see also Local Rule 182(b).
24         In Torres, an attorney was retained by a Guardian Ad Litem to represent a
25   minor’s interest in a personal injury action. The attorney and Guardian Ad Litem
26   attempted to obtain the Guardian Ad Litem’s signature on a Substitution of
27   Attorney form to allow the attorney to withdraw from the case. The court held
28                                                   2

                                    MOTION TO DISQUALIFY COUNSEL
                                    (Elkins v. C.H.P. 1:13-CV-01483-AWI)
              Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 6 of 8


1    that absent court approval, the guardian’s consent was ineffective to permit the
2    attorney to withdraw from representation of the minor who appeared in the action
3    through the Guardian Ad Litem because the guardian is not Attorney’s client.
4    Torres v. Friedman supra at 887-888.
5              Therefore, Timothy Bragg’s statement that he “assumed the role of
6    attorney” in this case is insufficient to place Mr. Bragg into the shoes of minor’s
7    retained counsel, The Law Office of Michael J. Curls.
8              Additionally, Mr. Bragg has not made an appearance in this case as
9    attorney for the minors.
10             Appearance as an Attorney of record is made “(i) by signing and filing an
11   initial document; (ii) by causing the attorney’s name to be listed in the upper left-
12   had corner of the first page of the initial document; (iii) by physically appearing at
13   a court hearing in the matter, formally stating the appearance on the record, and
14   then signing and filing a confirmation of appearance within seven (7) days; or (iv)
15   by filing and serving on all parties a substitution of attorney as provided in (g)”.
16   Local Rule 182(a)(2)
17             “Except as permitted in (b)1 and except as the court may allow a courtesy
18   appearance in criminal actions, no attorney may participate in any action unless
19   the attorney has appeared as an attorney of record.:” Local Rule 182 (a) (1)
20             Mr. Rogoyski knew at the time that he had ex parte communications with
21   Mr. Bragg that the Law Office of Michael J. Curls was attorney of record for Dy.
22   Elkins and De. Elkins. Thus, this communication was inappropriate per the
23   California and Mode Rules of Professional Conduct.
24             Mr. Curls admonishments to Mr. Rogoyski and Mr. Bragg were completely
25   in line with the mandates of professional responsibility. It was not inappropriate to
26

27   1   Local Rule 182(b) refers to appearances by attorneys in organizations.

28                                                           3

                                            MOTION TO DISQUALIFY COUNSEL
                                            (Elkins v. C.H.P. 1:13-CV-01483-AWI)
           Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 7 of 8


1    question how Mr. Bragg could enter into a settlement agreement “in principle”
2    without ever having a conversation with the attorneys who had spent over six-
3    years litigating the case or inquiring about the terms of the fee agreement
4    between his clients and this office.
5            The District of Columbia Bar Opinion cited by the defense is not applicable
6    here because that opinion is specific to child abuse proceedings.
7            Mr. Rogoyski’s ex parte communication with Mr. Bragg screams of
8    impropriety because at no time to date, has Mr. Rogoyski communicated to this
9    office the terms of the settlement conveyed to Mr. Bragg. If Mr. Rogoyski desired
10   in good faith to resolve this matter, he should have followed the proper and
11   ordinary protocol of submitting an offer to minor’s counsel which could have been
12   shared with Mr. Bragg, giving counsel and Mr. Bragg the opportunity to engage in
13   meaningful dialogue about the strengths and weaknesses of the case. The only
14   reason that Mr. Rogoyski did not take that route is because he was aware that
15   his office and this office had different opinions about the settlement value of this
16   case.
17                                                   III.
18                                          CONCLUSION
19           Timothy Bragg is not acting in the best interests of Dy. Elkins and De. Elkins. Mr.
20   Rogoyski has informed this court and counsel that he and Mr. Bragg have reached a
21   settlement agreement “in principle.” To do so, either Mr. Bragg and Mr. Rogoyski had
22   substantive ex parte communications about the case or alternatively, Mr. Bragg
23   resolved a case on behalf of the minor plaintiffs based on the sole advice and
24   representations of defense counsel. Either action disqualifies Mr. Bragg to act as
25   ///
26

27

28                                                    4

                                     MOTION TO DISQUALIFY COUNSEL
                                     (Elkins v. C.H.P. 1:13-CV-01483-AWI)
          Case 1:13-cv-01483-AWI-SAB Document 214 Filed 01/21/20 Page 8 of 8


1    Guardian Ad Litem and there has been no argument to support why Mr. Bragg should
2    not be disqualified as Guardian Ad Litem in this case. As a result, the instant motion
3    should be granted.
4    DATED: January 21, 2020                       LAW OFFICE OF MICHAEL J. CURLS
5

6

7                                                        By:           /s/Nichelle D. Jones
8
                                                         Nichelle D. Jones, Attorneys for
                                                         Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   5

                                    MOTION TO DISQUALIFY COUNSEL
                                    (Elkins v. C.H.P. 1:13-CV-01483-AWI)
